Citation Nr: 1112379	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-43 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee scars.

2.  Entitlement to a rating in excess of 20 percent for medial instability of the right knee status post medial meniscectomy.  

3.  Entitlement to rating in excess of 10 percent for traumatic arthritis of the right knee.  

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for sinusitis.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973 and from February 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, in a March 2008 rating decision, increased ratings for medial instability of the right knee status post medial meniscectomy and traumatic arthritis were denied, and service connection for traumatic arthritis of the left knee as secondary to service-connected right knee disabilities and tinnitus were denied.  By a rating decision issued in February 2009, service connection for scars of the right knee was granted and a noncompensable rating was assigned, effective September 19, 2008.  Additionally, a May 2009 rating decision denied service connection for sinusitis.

In a December 2008 statement, the Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected right knee disabilities, but such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left knee disorder, sinusitis, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, right knee scars are not painful on examination, deep, superficial, cause limited motion, unstable, or cover an area of at least 144 square inches.   

2.  The Veteran's 20 percent rating for his medial instability of the right knee status post medial meniscectomy has been in effect since February 1, 1983.

3.  For the entire appeal period, the Veteran's medial instability of the right knee status post medial meniscectomy is manifested by subjective complaints of giving way and instability; however, there is no evidence of recurrent subluxation or lateral instability on objective examination.

4.  For the entire appeal period, the Veteran's right knee traumatic arthritis is manifested by flexion limited to 90 degrees and extension limited to 30 degrees on repetitive motion due to fatigue and pain.  

5.  For the entire appeal period, the Veteran's service-connected right knee disabilities do not result in ankylosis, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for right knee scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs), 7801-7805 (2008).

2.  The criteria for a rating in excess of 20 percent for medial instability of the right knee status post medial meniscectomy have not been met.  38 U.S.C.A. §§ 110, 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.951(b), 4.3, 4.7, 4.71a, DC 5257 (2010).   

3.  The criteria for a 40 percent rating, but no higher, for traumatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5010-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim for an initial compensable rating for right knee scars, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

As for the Veteran's claim for an increased rating for his right knee disabilities, the VCAA duty to notify was satisfied by way of letters sent to him in November 2007 and November 2008.  The letters fully addressed all notice elements, informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with the aforementioned letters, VA satisfied the remaining notice requirements as to the issues on appeal.  Moreover, to the extent that any timing defect may exist, such claims were most recently readjudicated in a December 2009 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield, supra; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ associated the Veteran's service treatment and VA treatment records with the claims file.  The Veteran has not identified any outstanding records pertinent to his appeal that have not been requested or obtained.  In this regard, the Board notes that the record reflects that the Veteran was denied Social Security Administration (SSA) disability benefits.  Therefore, the AOJ attempted to obtain such records; however, in November 2008, SSA indicated that such records had been destroyed.  Therefore, in November 2008, the AOJ made a formal finding that the Veteran's SSA records were unavailable and determined that further efforts would be futile.  Thereafter, in a November 2008 letter, the Veteran was informed that such records were unavailable and was requested to furnish any SSA records that he may have in his possession.  To date, no records from the Veteran have been received.  Therefore, the Board finds that VA satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in January 2008 and January 2009 for his right knee disabilities and scars, respectively.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee conditions or his scars since such examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right Knee Scars

The Veteran claims that he has right knee scars that are more severe than the current evaluation reflects.  Service connection for right knee scars was granted by rating decision issued in February 2009.  A noncompensable rating was granted effective September 19, 2008, pursuant to Diagnostic Code 7802.  

VA treatment records during the appeal period are negative for complaints or treatment for his right knee scars.  He underwent a VA examination in January 2009.  The Veteran's right knee surgical scars were found to be secondary to his service-connected medial instability of the right knee status post medial meniscectomy.  The Veteran complained of irritation of the scars when his clothing touched the area.  He had no pain nor was there any breakdown of the skin.  One scar was 1.5 inches x 10 inches and the other scar was 0.5 inches x 3 inches.  There was no pain on palpation of the scars, and no adherence to the underlying tissue.  The scars were not unstable and there was no underlying tissue loss.  There was no elevation of the scars.  There was some depression of the scars.  The scars were the same color as the normal skin and the texture of the scarred area was normal.  There was no induration or inflexibility.  

While the claim was on appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, was revised, effective October 23, 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7- 2003.  

However, as set forth in the Federal Register, the most recently revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received prior to October 23, 2008, i.e., in September 2008, the revised criteria after October 23, 2008, are not for application in this case.

A scar not involving the head, face, or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805.  38 C.F.R. § 4.118 (2008).   

Under DC 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when they cover an area or areas exceeding 6 square inches.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with § 4.25 of this part. Note (2)  A deep scar is one associated with underlying soft tissue damage.  

Under DC 7802 a 10 percent rating is warranted for a scar, other than on the head, face, or neck, that is superficial and does not caused limited motion and exceeds an area of 144 square inches. (929 sq. cm.) or greater.  Note (1)  Scars in widely separated areas, as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be separately rated and continued in accordance with 
§ 4.25 of this part.  Note (2)  A superficial scar is one not associated with underlying soft tissue damage.  

Under DC 7803 a 10 percent rating is warranted for a scar that is superficial and unstable.  Note (1)  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2)  A superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804 a 10 percent rating is warranted for a scar that is painful on examination.  Note (1)  A superficial scar is one not associated with underlying soft tissue damage.  Note (2)  In this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

There is no evidence of record indicating that the Veteran's right knee scars involve a scar that is deep or causes limitation of motion, exceeds 6 square inches; or is superficial and does not cause limitation of motion and has an area or areas of 144 square inches; is unstable; or painful on examination.  The evidence of record showed in January 2009 that the scars were well-healed.  Therefore, the Veteran's right knee scars do not warrant a compensable rating under DCs 7801-7804.  In reaching this decision, the Board notes that the Veteran has complained that his scars are irritated when his clothing touched the area; however, upon objective examination, his scars were not painful.  As the relevant DC requires that such scars be painful on examination, the Board finds that the criteria for a compensable rating is not warranted under DC 7804.

Diagnostic Code 7805 addresses scars and indicates they can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.  The codes relating to the function of the knee are DCs 5260 and 5261. 38 C.F.R. § 4.71a.  In this case, the Veteran is already rated under those diagnostic codes based on the traumatic arthritis of the right knee.  However, the scars themselves do not produce any limitation of motion of the right knee, rather, the limitation of motion is produced by the traumatic arthritis.  

Therefore, based on the evidence of record, a compensable rating for scars of the right knee is not warranted.  In reaching this decision, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee scars; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Medial Instability of the Right Knee Status Post Medial Meniscectomy and Traumatic Arthritis of the Right Knee

In the instant case, the Veteran's medial instability of the right knee status post medial meniscectomy is evaluated as 20 percent disabling pursuant to DC 5257, effective February 1, 1983.  In this regard, the Board notes that a disability which has been continuously rated at or above evaluation for twenty or more years for compensation purposes under laws administered by the Secretary shall not thereafter be rated at less than such evaluation, except upon a showing that such rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  In the instant case, it is clear that the Veteran's 20 percent rating was in effect for more than 20 years and, as there is no evidence that such disability rating was based on fraud, it is protected from reduction.  His traumatic arthritis of the right knee has been evaluated as 10 percent disabling pursuant to DC 5010-5261, effective April 12, 1996.  He submitted a claim in October 2007 alleging that his service-connected right knee disabilities are more severe than the currently assigned evaluations. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis will be evaluated as degenerative arthritis.  Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

VA treatment records reflect complaints of right knee pain.  The Veteran underwent a VA examination in January 2008.  At such time, he complained of functional limitations in walking and standing, giving way, instability, pain, stiffness, weakness, locking episodes, and constant effusion.  On physical examination, range of motion of the right knee showed flexion was accomplished from 10 to 100 degrees with pain beginning at 90 degrees and ending at 100 degrees.  Passive range of flexion motion was accomplished to 108 degrees.  Pain began at 90 degrees and ended at 108 degrees.  There was no additional limitation of motion on repetitive use.  Extension against gravity was accomplished to -10 degrees.  Pain began at -10 degrees and ended at -10 degrees.  Passive range of extension motion was accomplished at -10 degrees with pain beginning and ending at -10 degrees.  There was additional limitation of motion on use.  In this regard, the examiner noted that the Veteran's extension was limited to -30 degrees on repetitive use.  Fatigue and pain were most responsible for additional limitation of motion.  The examiner observed that the Veteran had loss of 10 degrees of extension with active motion, which increased to 30 degrees loss of extension with repetition.  There was no joint ankylosis shown.  It was also noted that the Veteran had crepitus, deformity, edema, tenderness, painful movement, weakness, and guarding of movement of the right knee.  Objective examination revealed no instability, patellar abnormality, meniscus abnormality, or dislocation.  Crepitation, clicks or snaps, effusion, and locking were also noted.  

When evaluating the Veteran's medial instability of the right knee status post medial meniscectomy under DC 5257, the Board finds that he is not entitled to a rating in excess of 20 percent.  In this regard, the record reveals that such disability is manifested by subjective complaints of giving way and instability; however, there is no evidence of recurrent subluxation or lateral instability on objective examination.  Even so, as the Veteran's 20 percent rating has been in effect for over 20 years, it is protected.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under DC 5257 for his medial instability of the right knee status post medial meniscectomy.

Per VA's General Counsel's holdings, the Veteran has been assigned a separate rating for his traumatic arthritis of the right knee.  In this regard, traumatic arthritis under DC 5010 is evaluated as degenerative arthritis under DC 5003, which, in turn, provides that such should be rated based on limitation of motion.  Therefore, the Veteran's traumatic arthritis of the right knee has been assigned a 10 percent evaluation based on his demonstrated limitation of right knee extension.  

With regard to an increased rating available for limitation of motion under DCs 5260 and 5261, the Board notes that the Veteran's VA examination in January 2008 showed extension of -30 on repetitive use due to fatigue and pain, and flexion of 90 degrees.  While some limitation of flexion was noted in the examination, the evidence does not support a compensable rating under DC 5260 for the Veteran's right knee flexion.  Flexion of the right knee has not been shown to be limited to 45 degrees in order to warrant a 10 percent rating under DC 5260.  However, the medical evidence shows that on repetitive use, the Veteran had extension limited to -30 degrees, warranting a 40 percent rating, but no more, for traumatic arthritis extension of the right knee.  See DeLuca, supra.  Therefore, a 40 percent rating under Diagnostic Code 5261 is warranted.  

In granting a 40 percent rating for traumatic arthritis of the right knee based on limitation of extension, the Board is cognizant of the "amputation rule," which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputation at the first elective site above the knee would warrant a 60 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  In this regard, the Veteran's 40 percent and 20 percent ratings for his right knee combine under 38 C.F.R. § 4.25 to a 50 percent rating and thus does not violate the amputation rule. 

The Board further notes that the Veteran has had surgery relevant to his right meniscus and DCs 5259 provides ratings relevant to removal of semilunar cartilage; however, as the Veteran is already in receipt of ratings in excess of the maximum assigned under such DC, he is not entitled to a higher rating under DC 5259.  Moreover, he is not entitled to a separate ratings under DC 5259 as his symptomatology is already fully comprehended in his 20 percent and 40 percent ratings assigned under DC 5257 and DC 5010-5261, respectively.  

Specifically, Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  The Board acknowledges the Veteran's right knee to be symptomatic; however, such symptoms consisting primarily of painful, limited motion are included in his ratings assigned under DC 5257 and DC 5010-5261, respectively.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5259.

Additionally, as the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5262, or 5263, respectively.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disabilities is not warranted.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disabilities, to include scars, with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the rating criteria under which such disabilities is rated.  There are no additional symptoms of his right knee disabilities that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's right knee disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged unemployability.  Moreover, the record reflects that he is currently employed as a correctional officer.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.  

In sum, the Board finds that the Veteran is not entitled to higher ratings for his right knee scars or his medial instability of the right knee status post medial meniscectomy.  In denying such claims as well as a rating in excess of 40 percent for his traumatic arthritis of the right knee, the Board finds that the preponderance of the evidence is against such claims.  Therefore, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for scars of the right knee is denied.  

A rating in excess of 20 percent for status post right knee medial meniscectomy is denied.

A 40 percent rating, but no higher, for traumatic arthritis of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for service connection for a left knee disorder, to include as secondary to his service-connected right knee disabilities, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of such disorder.  In this regard, the Board notes that he was afforded a VA examination for such purposes in January 2008.  At such time, the examiner diagnosed left knee strain and opined that such was not caused by or a result of military service.  He further opined that it was less likely as not that such left knee disorder was caused by or a result of the Veteran's right knee disabilities.  In this regard, the examiner indicated that there was no link between arthritis in one knee causing arthritis of the other knee is established in the literature and there was no objective evidence that the Veteran's right knee arthritis caused his left knee condition.  However, it does not appear that the examiner fully examined the Veteran's left knee.  Moreover, he did not offer an opinion as to whether the Veteran's right knee disabilities aggravated his left knee disorder.  Therefore, such examination is inadequate and, consequently, a remand is necessary in order to afford the Veteran another VA examination so as to determine the nature and etiology of his left knee disorder. 

The Veteran also seeks service connection for tinnitus, asserting that his tinnitus is a result of acoustic trauma during active service.  He also maintains that he is entitled to service connection for sinusitis as he states that he first had sinusitis in service.  

Regarding the Veteran's claim for service connection for tinnitus, his service treatment records show no findings, treatment, or diagnosis of tinnitus or any symptoms reasonably attributed thereto.  However, the Veteran is competent to testify to his in-service noise exposure.  Additionally, as tinnitus is capable of lay observation, he is competent to testify as to its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran was afforded a VA examination in January 2008 in order to determine the etiology of his tinnitus.  

At his January 2008 VA examination, the Veteran reported that he had tinnitus as long as he could remember.  He was a rifleman and light weapons infantryman during both periods of service.  While in the military, he gave a history of noise exposure of rifle and small arms fire, tank fire, artillery fire, Howitzer, mortars, and bazookas, some with hearing protection and some without.  He had exposure with and without hearing protection, according to the Veteran.  As a civilian, he was exposed to noisy semi trucks and air brakes on a regular basis, noisy vacuum motors at the prison workshop for the entire day, and training with rifle, pistol, and shotguns with hearing protection.  He hunted seasonally with a shotgun for 2 years in the late 1970's without hearing protection.  He had seasonal ear infections in the winter and had been treated for ear infections with antibiotics for the last 21 days.  He had a left tympanic membrane punctured as a child.  It was noted that he had a history of tinnitus and that it was bilateral and it was constant.  When the Veteran was asked about his tinnitus, he could not remember the time of onset, only that it had been evident as long as he could remember.  He related a high pitched ringing tinnitus that was severe and interfered with his sleep at night.  When he turned his head, he had occasional ticking sounds.  He drank caffeinated sodas on a daily basis.  

Following an examination of the Veteran, an interview, and a review of the record, the examiner stated that he could not resolve the issue of whether it was as likely as not that the Veteran's current tinnitus was related to his military noise exposure without resort to mere speculation.  Military noise exposure was conceded, but the Veteran reported the onset of hearing loss only 3 years prior to examination, well after separation, and he could not determine the onset of tinnitus.  Additionally, there was a history of diabetes, significant occupational and recreational noise exposure, and some without noise exposure, all potential tinnitus etiologies.  

Relevant to the Veteran's claim regarding sinusitis, his service treatment records reflect that, in January 1973, he was seen complaining of a sore throat, insomnia, congested sinuses, and a headache.  He was treated with gargles and Histaspan D.  In February 1975, he was seen with complaints of sinus congestion.  The impression was upper respiratory infection, sinusitis, and viral syndrome.  He was treated with Actifed, other medications, and told to return to the clinic if necessary.  He was seen for a follow-up and his diagnosis was bronchitis.  He was placed on Ampicillin and Actifed.  He also related that he was having problems sleeping due to a cough.  He was also given Robutussin.  In June 1975, the Veteran complained of sinuses, constipation, and upset stomach of one week duration.  The impression was sinusitis and constipation.  He was treated with Dimetapp and Ducolax.  After service, the Veteran was seen in July 2002 with complaints of sinusitis.  At that time, he was referred for evaluation for sinuses.  He had facial pressure, itchy and watery eyes, and sneezing.  He used nasal steroids and antihistamines with little improvement.  He also reported a long history of septal perforation, which occurred after repetitive manipulation of the nose.  He reported daily epistaxis, which resolved without intervention.  The assessment was sinusitis, septal perforation, and epistaxis.  The examiner stated that he discussed the use of Vaseline at night and saline to keep the nose moist for epistaxis prevention.  If there was no improvement with medical management, the Veteran would be a candidate for septal button.  He was told to continue to use nasal steroids and antihistamines.  

Based on the foregoing, the Veteran was afforded a VA examination in April 2009.  Records showed the Veteran was treated for sinusitis in service.  Since service, the Veteran was seen by VA on a number of occasions for treatment of sinusitis.  The Veteran reported a history of sinus infections.  He stated he received treatment by a civilian physician in 1996 and 1997, but the records were expunged.  He reported mucopurulent drainage, severe facial pain, pressure, headaches, and epistaxis.  He denied allergy history.  There was a history of non-incapacitating episodes, 4 times a year, 7 to 14 days per episode.  The examiner was asked whether it was as likely as not that the Veteran's sinus disability was the same as seen during active duty, or a progression thereof?  The examiner stated that she could not resolve this issue without resorting to mere speculation.  Chronic rhinosinusitis was described as a heterogeneous group of disorders that, in the past, lacked a clear definition and was approached differently by various specialties.  Therefore, it was not clear that the past documented diagnosis was the same condition that was currently reported.  On one or two occasions, sinusitis was documented in the claims file, and a subsequent note stated the diagnosis was actually bronchitis.  Review of the claims folder was silent for mention of sinusitis until 2002, at which time he had been followed by VA for 1.5 years for chronic knee pain and very poorly controlled diabetes.  

The Board observes that the January 2008 and April 2009 VA examiners indicated that they could not offer opinions regarding the etiology of the Veteran's tinnitus and sinusitis, respectively, without resorting to mere speculation.  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In the instant case, the Board finds that, while the January 2008 and April 2009 VA examiners offered a rationale as to why they could not offer opinions pertaining to the etiology of the Veteran's tinnitus and sinusitis, respectively, without resorting to speculation, it is still unclear whether such disorder are related to his military service.  Therefore, the Board finds that he should be provided with new VA examinations with different examiners so as to determine the nature and etiology of his tinnitus and sinusitis.

Additionally, when evaluating the Veteran's claim for service connection for a left knee strain as secondary to his right knee disability, it the AOJ did not address the amended provisions governing secondary service connection claims.  Specifically, the applicable regulation, 38 C.F.R. § 3.310 was amended in October 2006 to include the following language:

(b) Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran was not previously given notice of the revised regulations for secondary service connection, nor was his claim adjudicated under such regulations.  Therefore, such should be accomplished on remand.

Additionally, the Board observes that the Veteran receives treatment through the Gainesville VA Healthcare System in Florida.  The most recent treatment records contained in the claims file from such facility are dated in June 2010.  Therefore, while on remand, treatment records from Gainesville VA Healthcare System dated from June 2010 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Gainesville VA Healthcare System dated from June 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his left knee disorder to be conducted by an examiner other than the January 2008 examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to identify any currently diagnosed left knee disorder.  

Thereafter, the examiner is requested to offer an opinion as to whether it is at least as like as not that any currently diagnosed left knee disorder is related to his military service.  

The examiner should also offer an opinion as to whether it is at least as likely as not that any currently diagnosed left knee disorder is caused or aggravated by the Veteran's service-connected right knee disabilities.  If aggravation is found, the examiner should report the baseline level of severity of the Veteran's left knee disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity, and the current level of severity.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his tinnitus to be conducted by an examiner other than the January 2008 examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should offer an opinion as to whether the Veteran's tinnitus is related to his military service, to include his in-service noise exposure.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his tinnitus and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his sinusitis to be conducted by an examiner other than the April 2009 examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should offer an opinion as to whether the Veteran's sinusitis is related to his military service, to include his in-service treatment for sinusitis.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sinusitis and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With respect to the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disabilities, such claim should be adjudicated under 38 C.F.R. § 3.310 as in effect as of October 2006.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


